Title: Madison and “Americanus”, April-May (Editorial Note)
From: 
To: 


                    EDITORIAL NOTE
                    The letters of “Americanus,” addressed to JM and printed in the Philadelphia Democratic Press in April and May 1816, occupy a significant place in the history of white-Indian relations and in the politics of the 1816 and 1824 presidential elections. The immediate impetus to the publication of the letters was the report on Indian affairs submitted to the Senate by Secretary of War William Harris Crawford on 13 March 1816. Much of the report was devoted to explaining the substantial increase in the cost of annuities and other benefits to Indian nations during and immediately after the War of 1812, and to describing the difficulties encountered in persuading Indian peoples to adopt notions of private property as an essential step in their progress from the “savage” state to that of “civilization.” Future measures toward American Indians, Crawford maintained, required either that the United States give up its long-standing efforts to manage Indian affairs and leave the business entirely to private enterprize or that it increase significantly its investment in the “civilizing” policies pursued after 1789. Crawford believed that the first alternative was morally indefensible, since it would produce perpetual conflict between Indians and white settlers. He concluded that even if the second alternative should fail, intermarriage between the two populations would ultimately incorporate “the natives of our forests in the great American family of freemen.”
                    Americanus produced five essays written as letters, dated between 10 and 30 April 1816. The first was a biting appraisal of JM’s record in the executive branch, damning him with faint praise for being well enough qualified to serve as secretary of state but failing badly in his duty as president to make good appointments to his cabinet. Of these appointments, Crawford was one of the worst, since he lacked talent, was pompous and vain, and advocated intermarriage between “blooming, healthy, hardy, active and enterprising” white frontier settlers and “dirty, draggle-tailed, blanketted, half human Squaws, or the filthy ferocious half naked Savages.” The secretary of war had compounded this latter offense by claiming that government support for intermarriage was a better way of populating the nation than encouraging immigration from Europe, whether or not the movement to the New World had been “the effect of their crimes or their virtues.”
                    The second and third essays, dated 13 and 16 April 1816, respectively, provided unflattering assessments of the customs of Indian peoples in order to prove that they were unfit for either citizenship or intermarriage. Not only were Indians illiterate, they could never understand such matters as banking, law, and politics, and they had scarcely emerged from the hunting culture of the forest to adopt the habits of sedentary agriculture. Americanus also asked whether Indians were any better than black slaves, whom Crawford and other Southerners would never admit to the privileges of citizenship, and he further argued that all previous efforts to uplift the Indians, stretching back over one hundred and sixty years, had failed. The language in these essays was, by turns, erudite and coarse. Crawford’s advocacy of

intermarriage was denounced as the equivalent of a state-sanctioned form of “prostitution” from which “the natural, the unsophisticated feelings of every young white man and woman would sicken and revolt.” What is more important, by explaining the “savage” state of the Indians in terms of their “disfigured” and unattractive physical features rather than by reference to their relationship with an environment that was itself devoid of the hallmarks of “civilization,” Americanus was anticipating the essentially racist thinking that would come to dominate modes of white-American attitudes toward people of color throughout the nineteenth century.
                    The fourth essay, dated 26 Apr. 1816, defended the contributions of European immigrants to the United States, both for their participation in the War for Independence and more generally for advancing the country’s political life, arts, and manufacturing. The progress of nations everywhere, and in Great Britain particularly, owed much to a willingness to welcome immigrants. Crawford’s bias against immigrants was thus contrary to “American feelings” and amounted to a disqualification for his holding high office. Americanus developed this last point in his fifth essay of 30 April 1816: an extended critique of Crawford’s entire career, from his earliest days as a schoolmaster in Virginia through his relocation to Georgia, where he had supported the Alien Acts in 1798, and culminating in his service as an ineffectual diplomat in Paris, ridiculed by Americanus for his inability to speak French. By these stages did Crawford make his way in Washington as a man “whose mediocrity of talent makes no enemies, and whose general conduct is calculated by giving no offence to make friends.” “Such a man,” Americanus concluded, “will never be taken up by the people as President of the Union.”
                    If JM had any reaction to these attacks, it has not been recorded. Unsurprisingly, Crawford was offended and noted on a copy of the Americanus essays he retained that they were written by an “Ignorant Man.” “Criticism is Easy,” he added, “but art is Difficult” (“The William H. Crawford Archive,” offered for sale by the Raab Collection, Ardmore, Pa., 2017). These comments suggest that Crawford was unaware of the identity of his critic, and John Binns, the publisher of the Democratic Press, had not disclosed this information in April 1816. It was not until the 1824 presidential campaign, when the Americanus essays were republished by Philadelphia printer Jesper Harding in a pamphlet entitled Strictures Addressed to James Madison on the Celebrated Report of William H. Crawford, Recommending the Intermarriage of Americans with the Indian Tribes (ShoemakerRichard H. Shoemaker, comp., A Checklist of American Imprints for 1820–1829 (11 vols.; New York, 1964–72). 15864) that their authorship was “ascribed” to Thomas Cooper. This ascription has been uncritically accepted by all historians, with one notable exception. Dumas Malone, Cooper’s most important biographer, declined to include the essays in his bibliography of Cooper’s writings on the grounds that they bore “no marks of [his] style” (Malone, Public Life of Thomas Cooper, 406).
                    Malone’s conclusion did not mean that Cooper was not given to strong and intemperate opinions: he was no stranger to public controversy. But in his dealings with JM, Cooper always maintained a cordial and respectful tone. He was also courted for several years after 1816, by both JM and Thomas Jefferson, for a faculty appointment at the newly founded University of Virginia. It strains credulity to believe that Cooper would have gratuitously attacked the president in a newspaper in the harshly polemical style of the Americanus essays or that, if he had, he and JM

would have maintained their correspondence until 1828. Americanus, moreover, wrote under a Washington, D.C., dateline, but in April 1816 Cooper had only recently relocated from Carlisle College in Pennsylvania to Philadelphia, where he would remain until he moved to South Carolina in 1819 (ibid., 242–43).
                    How Jesper Harding came by the ascription of Cooper as Americanus may never be known. “Americanus” was a common pseudonym adopted by a number of different writers throughout the revolutionary and early republican eras, including John Beckley, John Stevens, Littleton Dennis Teackle, and Benjamin F. Butler, the New York attorney who defended Crawford in 1824 for his advocacy of intermarriage with the Indians. There is no clear evidence that the editor of the Democratic Press was the source of Harding’s claim, although Binns certainly agreed with the opinions of Americanus on the advantages of immigration. Binns was Irish-born, and he retained a lifelong sensitivity to immigrant concerns. In his autobiography, published almost forty years later in 1854, he reprinted an anecdote that had first appeared in the fourth Americanus essay on 26 April 1816, criticizing anti-immigrant sentiments expressed by Maj. Gen. Henry Dearborn during the War of 1812. And although the Democratic Press supported the candidacy of James Monroe in the 1816 presidential election, by 1824 Binns had thrown his support to Crawford. Thus he would have had no interest in encouraging the republication of the 1816 essays during that election year, least of all in Pennsylvania with its large immigrant population. Crawford’s prolonged illness, beginning in September 1823, would effectively end his political career, and Binns, in his old age, mellowed to the extent that he recalled the politician from Georgia as a man with “a very high character for principle, integrity, and talents” (John Binns, Recollections of the Life of John Binns: Twenty-Nine Years in Europe and Fifty-Three in the United States [Philadelphia, 1854, 14, 243–45).
                    As for Cooper, Binns praised him as a long-standing friend, a man of “extensive knowledge, wit, and good-humor,” possessed of “world-wide fame” and a “powerful intellect” (ibid., 295). Like Binns, Cooper had been an immigrant, from England in 1794, to Pennsylvania, and he had no sympathy for anti-immigrant sentiments. Yet in 1824 Cooper supported the candidacy of Crawford and published essays on his behalf in South Carolina newspapers (Malone, Public Life of Thomas Cooper, 75, 295, 298–300). He, too, would have had no interest in lending his name to a publication that was clearly intended to harm Crawford’s electoral prospects. To underscore how important Crawford’s attitudes toward immigrants were in the 1824 election, in the reprinting of the first Americanus essay the attack on JM’s record in the executive branch was removed and replaced by a preface that emphasized Crawford’s “hatred against adopted citizens.” It seems unlikely that Cooper would have played any role in bringing about that change in the essays ascribed to him.
                    If the identity of Americanus remains elusive, a more interesting question might be the extent to which JM shared the views about Indians and their suitability for intermarriage that Crawford had expressed in his report of 13 March 1816. This is no easy matter to deal with as JM, his long years in public life notwithstanding, only occasionally made remarks about Indians in his personal correspondence. Nor does JM feature prominently in the historical discussions of Indian policy in the early republic, except to the extent that his administrations were involved in conflicts with

Indian nations during the War of 1812. However, five months after the Americanus essays appeared, JM was to receive a visitor who recorded three conversations about American Indians with the president and Dolley Madison as they passed their final summer vacation at Montpelier before their retirement there in April 1817.
                    The visitor was Barthélémy Sernin du Moulin, baron de Montlezun de Labarthette, a French army officer who had fought in the American Revolution with Lafayette and who went into exile in London after the execution of Louis XVI in 1793. In September 1816 he came to Virginia to deliver letters from Lafayette to the latter’s American friends and to visit Jefferson, JM, and Monroe before embarking on a wider tour of the United States and the Caribbean, which was the subject of his two-volume account published in Paris in 1818. Montlezun stayed for a total of five days at Montpelier. On the evening of 17 September 1816, he fell into a conversation with JM about the “social state and savage life,” during which the president observed that he had never known of a case where a “savage” who had been exposed to “civilization” had not returned “to his people and resume[d] his original way of life” (editor’s translations: Barthélémy Sernin du Moulin, baron de Montlezun de Labarthette, Voyage fait dans les années 1816 et 1817, de New-Yorck á la Nouvelle-Orléans, et de l’Orénoque au Mississipi, par les Petites et les Grandes-Antilles, … [2 vols.; Paris, 1818], 1:57, 61–62). Underlying this opinion were ideas that JM would circulate more widely in his 12 May 1818 Address to the Agricultural Society of Albemarle (PJM-RS,David B. Mattern et al., eds., The Papers of James Madison: Retirement Series (2 vols. to date; Charlottesville, Va., 2009–). 1:260–83). These ideas were a synthesis of JM’s personal reflections on the larger problem of the relationship between government and the nature of social progress that had engaged both Americans and Europeans after the discovery of the New World and led them to embark on the systematic study of its indigenous inhabitants.
                    By the third quarter of the eighteenth century, it had become conventional among writers associated with the French Enlightenment and the Scottish school of political economy to posit, as JM put it, that there could be no “civilization” without “agriculture” and that “agriculture” had never prevailed “where the civilized arts did not make their appearance” (ibid., 260). That supposition led JM to inquire about how “agriculture,” as a stage in historical development, could be introduced among “savages.” This was not to be taken for granted as “the first steps in this transition, are attended with difficulty; and what is more, with disinclination” (ibid.). Once established, however, “agriculture” might “proceed, of itself, under impulses of its own creation,” with “necessity” becoming “a spur to industry; which finds another spur, in the advantages incident to the acquisition of property in the civilized state” (ibid., 262).
                    The problem was that until these developments were clearly under way, there remained “a disinclination in human nature to exchange the savage for the civilized life” (ibid., 260), and JM, believing that the Indians of North America were still far from completing the transition, feared that they would continue to display “an anxious disposition to return to their pristine life” (ibid., 261). The president, however, did not confine his concerns on this score to the Indians alone. According to some writers of the Scottish Enlightenment, most notably Adam Ferguson, with whose Essay on the History of Civil Society (Edinburgh, 1767) JM had long been familiar (see PJM,William T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77; vols. 11–17, Charlottesville, Va., 1977–91). 1:131, 148–49), it was possible for “rude” nations and peoples who had

already attained a degree of “civilization” to regress, under certain conditions, to a more “savage” state. It was, perhaps, for this reason that JM also pondered the likely fate of European settlers on the American frontier when he remarked to Montlezun that “one daily sees whites abandoning their settlements in the United States and willingly embracing the life of a savage, without there being a single example of any who had done this returning to the earlier customs of civilized life.” In particular, JM fretted about the “lower classes” who were “without personal ties or property in a social state.” He added “It happens frequently” that “common laborers, who had settled on the frontiers, left their new dwellings after a short time and changed their lives to become shepherds caring for large flocks over vast areas” (Montlezun, Voyage fait dans les années 1816 et 1817, 1:61, 63).
                    In due course, JM continued, these settlers would cross permanently into Indian country, “mix with the savages, conform to their habits, adopt their manners, dress in their style, follow their hunts and identify totally with the people they have joined.” These developments could be attributed to the irresistible seductions of “complete liberty,” a state JM defined as “the loosening of ties, obligations, the absence of responsibilities and cares that characterize the savage state” (ibid., 64). Montlezun recorded no further conversation with JM on this subject, but the potential implications of the president’s remarks invite further speculation. Very probably, JM was merely casting the condescending gaze of a Virginia planter on the seemingly indolent and shiftless “plain folk” of farmers and herders, often of Celtic descent, whose migratory, open-range tending of livestock (usually cattle and hogs) dominated the settlement of the southern and western frontiers in the sixty-year period after the American Revolution. In that sense the mingling of the Indians and white-American settlers would prevent both peoples from attaining the full benefits of “civilization.”
                    There are, however, more alarming possibilities. Wandering nations of “shepherds” were semi-barbarous more than they were semi-civilized. They may have lacked coherent notions of property and had no manufacturing skills, but their ability to mobilize their resources rapidly could pose formidable military threats to more civilized societies in their neighborhood, as informed by the philosophical histories written during the French and Scottish Enlightenment about the fall of the Chinese, Persian, and Roman empires at the hands of barbarian invaders in previous centuries. In this context, it might be remembered that the recent American victories over Indian nations during the War of 1812 had not been easily won. Indian hostility had cost the nation, temporarily, the loss of the Michigan Territory in 1812–13, and throughout 1814 and for some time afterward, the vulnerability of the Gulf Coast and its hinterland to internal conflict and invasion had been exposed by combinations of Indians and runaway slaves in alliance with Great Britain and Spain. Even as JM and Montlezun were about to meet, a difficult military operation was still in progress to remove the “Negro Fort” at Prospect Bluff in East Florida, with its community of Indians and free blacks, as a threat to American control over the southern frontier.
                    Montlezun did not question the force of JM’s remarks on these matters, and he commiserated with his host by providing similar anecdotes from his own knowledge

about the seemingly intractable resistance of Indians to the processes of “civilization.” Two days after this conversation, the two men returned to the subject when Dolley Madison described visits made by Indian delegations to Washington, where they were received by the president and exchanged greetings and presents. She recalled in some detail the presence of two large Indian delegations in Washington in August 1812, shortly after the commencement of the War of 1812 (ibid., 68–71). On that occasion JM was most concerned to urge his guests to remain neutral in the war with Great Britain, but he concluded his remarks with more general advice for his “red children.” He encouraged them to take the path to “civilization”; sedentary agriculture as well as the tending of cattle and sheep, as a recourse to domestic manufacturing by the spinning and weaving of cloth, and above all by remaining at peace with one another in order to insure justice and a steady supply of food. “The great spirit,” he observed, “has given you, like your white brethren, good heads to contrive; strong arms, and active bodies. Use them like your white brethren; not all at once, which is difficult but by little & little, which is easy” (PJM-PS,Robert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (7 vols. to date; Charlottesville, Va., 1984–). 5:175–77, 178 n. 1).
                    It is also clear that JM intended to reinforce that policy, even as Americanus was questioning it, by appointing Thomas L. McKenney, a philanthropically-minded Quaker who was firmly dedicated to the mission of “civilizing” the Indians, to be superintendent of Indian trade in April 1816. And in his final message to Congress in December 1816, the president, in expressing his wish to treat Indian nations with “justice” rather than by taking advantage of “a feeble and untutored people,” pointed out that the restoration of peace in 1815 favored “the resumption of the work of civilization which had made an encouraging progress among some tribes, and that the facility is increasing for extending that divided and individual ownership, which exists now in movable property only, to the soil itself, and of thus establishing in the culture and improvement of it the true foundation for a transit from the habits of the savage to the arts and comforts of social life” (Madison, Writings [Hunt ed.], 8:375, 378–79).
                    JM’s conversations with Montlezun, taken in conjunction with other evidence, suggest that the president’s thinking about the future of American Indians fell generally within the outlines of the policies pursued by the United States after 1789, but they were tempered with a degree of caution and pessimism for both the Indians and for whites. Unlike Americanus, he did not believe that the Indians were an inferior race or that the effort to “civilize the savage” had become a lost and futile cause. He worried, nevertheless, that the temptations of the “savage” state could corrupt whites as well as constitute an obstacle to the transformation of the Indian societies of North America. In that situation, intermarriage between white settlers and the Indians would not be an unlikely outcome, but it would be one that risked the degradation of America at large rather than being a means, as Crawford supposed, for incorporating Indians into “the great American family of freemen.” For JM, though, Crawford’s advocacy of intermarriage was not the real issue. Progress in “civilization” was, and in his retirement he would remark that “next to the case of the Black race within our bosom, that of the red on our borders, is the problem most baffling to the policy of our Country” (PJM-RS,David B. Mattern et al., eds., The Papers of James Madison: Retirement Series (2 vols. to date; Charlottesville, Va., 2009–). 3:685). This would be

a work of time, more time than the next generation of Americans would be prepared to grant.
                    Secondary sources used for this note: Americanus [Benjamin F. Butler], Sketches of the Life and Character of William H. Crawford (Albany, 1824); Nicholas Guyatt, Bind Us Apart: How Enlightened Americans Invented Racial Segregation (New York, 2016); Forrest McDonald and Grady McWhiney, “The Antebellum Southern Herdsman: A Reinterpretation,” Journal of Southern History 41 (1975): 147–66; Ronald L. Meek, Social Science and the Ignoble Savage (Cambridge, Eng., 1976); John Solomon Otto, “The Migration of the Southern Plain Folk: An Interdisciplinary Synthesis,” Journal of Southern History 51 (1985): 183–200; J. G. A. Pocock, “Gibbon and the Shepherds: The Stages of Society in the Decline and Fall,” History of European Ideas 2 (1981): 193–202; Francis Paul Prucha, American Indian Policy in the Formative Years: The Indian Trade and Intercourse Acts, 1790–1834 (Cambridge, Mass., 1962); Donald Ratcliff, The One-Party Presidential Contest: Adams, Jackson, and 1824’s Five-Horse Race (Lawrence, Kans., 2015).
                